Title: To George Washington from William Heath, 14 September 1780
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Newport September 14 1780
                        
                        I am just honored with yours of the 10th enclosing duplicate of yours of the 28th ultimo. that letter came to
                            hand by post but was a long time coming.
                        I executed one of the culprits who was under sentence of death for desertion, and pardoned the other three.
                        Colonel Green’s Regiment will march on with their old arms; but the Colonel assures me many of them are very
                            unfit for actual service.
                        We have no news of consequence in this quarter that can be depended on. We have various reports of Fleets
                            sailing and being seen at sea. I wish we may see them on our Coast, before it is too late to answer any valuable purpose.
                            I have the honor to be, with the greatest respect Your Excellencys Most obedient Servant
                        
                            W. Heath
                        
                    